TABLE OF CONTENTS

Exhibit 10.1

THE ADVISORY BOARD COMPANY

AMENDED AND RESTATED 2009 STOCK INCENTIVE PLAN

(As Amended)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

1.   Purpose      1   2.   Definitions      1   3.   Eligibility      4   4.  
Effective Date and Termination of Plan      4   5.   Shares Subject to the Plan
and to Awards      4    

(a)    Aggregate Limits

     4    

(b)    Issuance of Shares

     5    

(c)    Tax Code Limits

     5    

(d)    Director Awards

     6    

(e)    Awards to Service Providers

     6    

(f)      Assumed Awards of Acquired Corporations

     6    

(g)    Awards of Acquired Corporations

     7   6.   Options      7    

(a)    Option Awards

     7    

(b)    Price

     7    

(c)     No Repricing without Stockholder Approval

     7    

(d)    Provisions Applicable to Options

     8    

(e)     Term of Options and Termination of Employment:

     8    

(f)     Incentive Stock Options

     9   7.   Stock Appreciation Rights      10   8.   Restricted Stock and
Restricted Stock Units      10    

(a)     Restricted Stock and Restricted Stock Unit Awards

     10    

(b)    Contents of Agreement

     11    

(c)    Vesting and Performance Criteria

     11    

(d)    Discretionary Adjustments and Limits

     12    

(e)    Voting Rights

     12    

(f)     Dividends and Distributions

     12   9.   Incentive Bonuses      12    

(a)    General

     12    

(b)    Incentive Bonus Document

     12    

(c)    Performance Criteria

     13    

(d)    Timing and Form of Payment

     13    

(e)    Discretionary Adjustments

     13   10.   Deferral of Gains      13   11.   Conditions and Restrictions
Upon Securities Subject to Awards      14   12.   Adjustment of and Changes in
the Stock      14   13.   Qualifying Performance-Based Compensation      15    

(a)    General

     15    

(b)    Qualifying Performance Criteria

     15   14.   Transferability      18   15.   Suspension or Termination of
Awards      19   16.   Compliance with Laws and Regulations      20   17.  
Withholding      20   18.   Administration of the Plan      21    

(a)    Administrator of the Plan

     21  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

(b)    Powers of Administrator

     21    

(c)    Determinations by the Administrator

     22    

(d)    Subsidiary Awards

     22    

(e)    Other Committees

     22   19.   Amendment of the Plan or Awards      23   20.   No Liability of
Company      23   21.   Non-Exclusivity of Plan      23   22.   Governing Law   
  24   23.   Arbitration of Disputes      24   24.   No Right to Employment,
Reelection or Continued Service      24   25.   Unfunded Plan      25  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

THE ADVISORY BOARD COMPANY

AMENDED AND RESTATED 2009 STOCK INCENTIVE PLAN

 

1. Purpose

The purpose of The Advisory Board Company 2009 Stock Incentive Plan (the “Plan”)
is to enable The Advisory Board Company, a Delaware corporation and its
Subsidiaries (collectively, the “Company”), to attract, retain and motivate
Nonemployee Directors, officers, employees and service providers, and to further
align the interests of such persons with those of Company stockholders by
providing for or increasing the proprietary interest of such persons in the
Company. The Plan supersedes the Company’s 2006 Stock Incentive Plan with
respect to future awards, and provides for the grant of Incentive and
Nonqualified Stock Options, Stock Appreciation Rights, Restricted Stock and
Restricted Stock Units, any of which may be performance-based, and for Incentive
Bonuses, which may be paid in cash or stock or a combination thereof, as
determined by the Administrator.

 

2. Definitions

As used in the Plan, the following terms shall have the meanings set forth
below:

(a) “Administrator” means the Administrator of the Plan in accordance with
Section 18.

(b) “Amendment Date” means May 31, 2017.

(c) “Award” means an Incentive Stock Option, Nonqualified Stock Option, Stock
Appreciation Right, Restricted Stock, Restricted Stock Unit or Incentive Bonus
granted to a Participant pursuant to the provisions of the Plan, any of which
the Administrator may structure to qualify in whole or in part as a Performance
Award.

(d) “Award Agreement” means a written agreement or other instrument as may be
approved from time to time by the Administrator implementing the grant of each
Award. An Agreement may be in the form of an agreement to be executed by both
the Participant and the Company (or an authorized representative of the Company)
or certificates, notices or similar instruments as approved by the
Administrator.

(e) “Board” means the board of directors of the Company.

(f) “Change of Control” when used in the Plan or any Award granted under the
Plan, shall have the meaning specified by the Administrator in the terms of an
Award Agreement or otherwise but shall be defined to mean only the occurrence or
consummation of a change of control transaction or event and shall not consist
solely of the announcement of or stockholder approval of any such transaction or
event.

(g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rulings and regulations issues thereunder.

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(h) “Fair Market Value” means, as of any date, the official closing price per
share at which the Shares are sold in the regular way on the NASDAQ Global
Select Market or, if no Shares are traded on the NASDAQ Global Select Market on
the date in question, then for the next preceding date for which Shares are
traded on the NASDAQ Global Select Market or, if the Shares are at any time no
longer traded on the NASDAQ Global Select Market, the closing price per share at
which the Shares are sold on such other exchange, listing, quotation or similar
service, or if no such closing price is available, such other method, consistent
with Section 409A of the Code, as the Administrator may determine.

(i) “Incentive Bonus” means a bonus opportunity awarded under Section 9 pursuant
to which a Participant may become entitled to receive an amount based on
satisfaction of such performance criteria as are specified in the Award
Agreement.

(j) “Incentive Stock Option” means a stock option that is intended to qualify as
an “incentive stock option” within the meaning of Section 422 of the Code.

(k) “Nonemployee Director” means each person who is, or is elected to be, a
member of the Board and who is not an employee of the Company or any Subsidiary.

(l) “Nonqualified Stock Option” means a stock option that is not intended to
qualify as an “incentive stock option” within the meaning of Section 422 of the
Code.

(m) “Option” means an Incentive Stock Option and/or a Nonqualified Stock Option
granted pursuant to Section 6 of the Plan.

(n) “Participant” means any individual described in Section 3 to whom Awards
have been granted from time to time by the Administrator and any authorized
transferee of such individual.

(o) “Performance Award” means an Award, the grant, issuance, retention, vesting
or settlement of which is subject to satisfaction of one or more Qualifying
Performance Criteria established pursuant to Section 13.

(p) “Plan” means The Advisory Board Company Amended and Restated 2009 Stock
Incentive Plan as set forth herein and as amended from time to time.

(q) “Qualifying Performance Criteria” has the meaning set forth in
Section 13(b). As used in Section 13(b), the term “contract value” means the
aggregate annualized revenue attributed to all agreements in effect at a given
date without regard to the remaining duration of any such agreement, and the
term “client renewal rate” means the percentage of member institutions renewed,
adjusted to reflect reductions in member institutions resulting from mergers and
acquisitions of members.

(r) “Restricted Stock” means Shares granted pursuant to Section 8 of the Plan.

(s) “Restricted Stock Unit” means an Award granted to a Participant pursuant to
Section 8 pursuant to which Shares or cash in lieu thereof may be issued in the
future.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(t) “Retirement” has the meaning specified by the Administrator in the terms of
an Award Agreement or, in the absence of any such term, for Participants other
than Nonemployee Directors shall mean retirement from active employment with the
Company and its Subsidiaries at or after age 65. The determination of the
Administrator as to an individual’s Retirement shall be conclusive on all
parties.

(u) “Share” means a share of the Company’s common stock, par value $.01, subject
to adjustment as provided in Section 12.

(v) “Specified Share Amount” means a number of Shares equal to a maximum of 5%
of all Shares available for issuance under this Plan as of the Amendment Date.

(w) “Stock Appreciation Right” means a right granted pursuant to Section 7 of
the Plan that entitles the Participant to receive, in cash or Shares or a
combination thereof, as determined by the Administrator, value equal to or
otherwise based on the excess of (i) the market price of a specified number of
Shares at the time of exercise over (ii) the exercise price of the right, as
established by the Administrator on the date of grant.

(x) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company where each of the corporations
in the unbroken chain other than the last corporation owns stock possessing at
least 50 percent or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain, and if specifically
determined by the Administrator in the context other than with respect to
Incentive Stock Options, may include an entity in which the Company has a
significant ownership interest or that is directly or indirectly controlled by
the Company.

(y) “Termination of Employment” means, for Awards made prior to July 26, 2011,
ceasing to serve as a full-time employee of the Company and its Subsidiaries
and, for Awards made on or after July 26, 2011, ceasing to serve as an employee
of the Company or its Subsidiaries, or, with respect to a Nonemployee Director
or other service provider, ceasing to serve as such for the Company, except that
with respect to all or any Awards held by a Participant (i) the Administrator
may determine, subject to Section 6(d), that an approved leave of absence or,
for Awards made prior to July 26, 2011, approved employment on a less than
full-time basis is not considered a Termination of Employment, (ii) the
Administrator may determine that a transition of employment to service with a
partnership, joint venture or corporation not meeting the requirements of a
Subsidiary in which the Company or a Subsidiary is a party is not considered a
Termination of Employment, (iii) service as a member of the Board or other
service provider shall constitute continued employment with respect to Awards
granted to a Participant while he or she served as an employee and (iv) service
as an employee of the Company or a Subsidiary shall constitute continued
employment with respect to Awards granted to a Participant while he or she
served as a member of the Board or other service provider. The Administrator
shall determine whether any corporate transaction, such as a sale or spin-off of
a division or subsidiary that employs a Participant, shall be deemed to result
in a Termination of Employment with the Company and its Subsidiaries for
purposes of any affected Participant’s Options, and the Administrator’s decision
shall be final and binding.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(z) “Total and Permanent Disablement” has the meaning specified by the
Administrator in the terms of an Award Agreement or, in the absence of any such
term or in the case of an Option intending to qualify as an Incentive Stock
Option, the inability to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months. The determination of the
Administrator as to an individual’s Total and Permanent Disablement shall be
conclusive on all parties.

(aa) “2005 Plan” means The Advisory Board Company 2005 Stock Incentive Plan.

(bb) “2006 Plan” means The Advisory Board Company 2006 Stock Incentive Plan.

 

3. Eligibility

Any person who is a current or prospective officer or employee (within the
meaning of Section 5635(c) of the NASDAQ Stock Market Listing Requirements) of
the Company or of any Subsidiary shall be eligible for selection by the
Administrator for the grant of Awards hereunder. In addition, Nonemployee
Directors and any other service providers who have been retained to provide
consulting, advisory or other services to the Company or to any Subsidiary shall
be eligible for the grant of Awards hereunder as determined by the
Administrator. Options intending to qualify as Incentive Stock Options may only
be granted to employees of the Company or any Subsidiary within the meaning of
the Code, as selected by the Administrator. For purposes of this Plan, the
Chairman of the Board’s status as an employee shall be determined by the
Administrator.

 

4. Effective Date and Termination of Plan

This Plan was adopted by the Board as of June 22, 2009, and it became effective
(the “Effective Date”) on September 11, 2009, the date on which it was approved
by the Company’s stockholders. All Awards granted under this Plan are subject
to, and may not be exercised before, the approval of this Plan by the
affirmative vote of the holders of a majority of the outstanding Shares present,
or represented by proxy, and entitled to vote, at a meeting of the Company’s
stockholders or by written consent in accordance with the laws of the State of
Delaware; provided that if such approval by the stockholders of the Company does
not occur within one year of the date that this Plan was adopted by the Board,
all Awards previously granted under this Plan shall be void. The Plan shall
remain available for the grant of Awards until the tenth (10th) anniversary of
the Effective Date. Notwithstanding the foregoing, the Plan may be terminated at
such earlier time as the Board may determine. Termination of the Plan will not
affect the rights and obligations of the Participants and the Company arising
under Awards theretofore granted and then in effect.

 

5. Shares Subject to the Plan and to Awards

 

  (a) Aggregate Limits.

The aggregate number of Shares issuable pursuant to all Awards made on or after
the Amendment Date shall not exceed 1,000,000 Shares, plus (i) any Shares that
were authorized for

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

issuance under the Plan as of the Amendment Date that remain available for
issuance under the Plan as of the Amendment Date, plus (ii) any Shares subject
to outstanding awards under the Plan and the 2005 Plan as of June 9, 2015 that
on or after the Amendment Date cease for any reason to be subject to such awards
(other than by reason of exercise or settlement of the awards to the extent they
are exercised for or settled in vested and nonforfeitable Shares), plus
(iii) any Shares subject to outstanding awards under the 2006 Plan as of
June 26, 2009 that on or after the Amendment Date cease for any reason to be
subject to such awards (other than by reason of exercise or settlement of the
awards to the extent they are exercised for or settled in vested and
nonforfeitable Shares). For purposes of the share limit under the preceding
sentence, any Shares granted under Options or Stock Appreciation Rights shall be
counted against this limit on a one-for-one basis and any Shares granted as
Awards other than Options or Stock Appreciation Rights shall be counted against
this limit as two and one one-hundredths (2.01) Shares for every one (1) Share
subject to such Award. The aggregate number of Shares available for grant under
this Plan and the number of Shares subject to outstanding Awards shall be
subject to adjustment as provided in Section 12. The Shares issued pursuant to
Awards granted under this Plan may be Shares that are authorized and unissued or
Shares that were reacquired by the Company, including Shares purchased in the
open market.

 

  (b) Issuance of Shares.

For purposes of Section 5(a), the aggregate number of Shares issued under this
Plan at any time shall equal only the number of Shares actually issued upon
exercise or settlement of an Award. Notwithstanding the foregoing, Shares
subject to an Award under the Plan may not again be made available for issuance
under the Plan if such Shares are: (i) Shares that were subject to a
stock-settled Stock Appreciation Right and were not issued upon the net
settlement or net exercise of such Stock Appreciation Right, (ii) Shares used to
pay the exercise price of an Option, (iii) Shares delivered to or withheld by
the Company to pay the withholding taxes related to an Award, or (iv) Shares
repurchased on the open market with the proceeds of an Option exercise. Shares
subject to Awards that have been canceled, expired, forfeited or otherwise not
issued under an Award and Shares subject to Awards settled in cash shall not
count as Shares issued under this Plan. Any Shares that again become available
for grant pursuant to Section 5(a) or this Section 5(b) shall be added back as
one (1) Share if such shares were subject to Options or Stock Appreciation
Rights granted under the Plan, and as two and one one-hundredths (2.01) Shares
if such shares were subject to Awards other than Options or Stock Appreciation
Rights granted under the Plan.

 

  (c) Tax Code Limits.

The aggregate number of Shares subject to Awards granted under this Plan during
any calendar year to any one Participant shall not exceed 1,000,000, which
number shall be calculated and adjusted pursuant to Section 12 only to the
extent that such calculation or adjustment will not affect the status of any
Award intended to qualify as “performance-based compensation” under
Section 162(m) of the Code but which number shall not count any tandem SARs (as
defined in Section 7). The aggregate number of Shares subject to Options and
Stock Appreciation Rights granted under this Plan during any calendar year to
any one Participant shall not exceed 1,000,000, which number shall be calculated
and adjusted pursuant to Section 12 only

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

to the extent that such calculation or adjustment will not affect the status of
any Award intended to qualify as “performance-based compensation” under
Section 162(m) of the Code. The aggregate number of Shares subject to Awards
other than Options or Stock Appreciation Rights granted under this Plan during
any calendar year to any one Participant shall not exceed 1,000,000, which
number shall be calculated and adjusted pursuant to Section 12 only to the
extent that such calculation or adjustment will not affect the status of any
Award intended to qualify as “performance-based compensation” under
Section 162(m) of the Code. The aggregate number of Shares that may be issued
pursuant to the exercise of Incentive Stock Options granted under this Plan
shall not exceed 2,110,000, which number shall be calculated and adjusted
pursuant to Section 12 only to the extent that such calculation or adjustment
will not affect the status of any option intended to qualify as an Incentive
Stock Option under Section 422 of the Code. The maximum amount payable pursuant
to that portion of an Incentive Bonus granted in any calendar year to any
Participant under this Plan that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code shall not
exceed five million dollars ($5,000,000).

 

  (d) Director Awards.

The aggregate number of Shares subject to Options and Stock Appreciation Rights
granted under this Plan during any calendar year to any one Nonemployee Director
shall not exceed 60,000, and the aggregate number of Shares issued or issuable
under all Awards granted under this Plan other than Options or Stock
Appreciation Rights during any calendar year to any one Nonemployee Director
shall not exceed 30,000; provided, however, that in the calendar year in which a
Nonemployee Director first joins the Board of Directors or is first designated
as Chairman of the Board of Directors or Lead Director, the maximum number of
shares subject to Awards granted to the Participant may be up to two hundred
percent (200%) of the number of shares set forth in the foregoing limits and the
foregoing limits shall not count any tandem SARs (as defined in Section 7).

 

  (e) Awards to Service Providers.

The aggregate number of Shares issued under this Plan pursuant to all Awards
granted to service providers shall not exceed 200,000.

 

  (f) Assumed Awards of Acquired Corporations.

In the event that the Company acquires another corporation and assumes
outstanding equity awards of such acquired corporation, the number of Shares
authorized for issuance under this Plan shall be increased to the extent
necessary to satisfy such assumed equity awards (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) and such Shares shall not reduce the Shares otherwise authorized
for issuance under the Plan.

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (g) Awards of Acquired Corporations.

In the event that a corporation acquired by the Company, or with which the
Company combines, has shares available under a pre-existing plan approved by
stockholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the Shares authorized for issuance
under the Plan; provided that Awards using such available shares shall not be
made after the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
to individuals who were not employees, directors or consultants of the Company
immediately before such acquisition or combination.

 

6. Options

 

  (a) Option Awards.

Options may be granted at any time and from time to time prior to the
termination of the Plan to Participants as determined by the Administrator. No
Participant shall have any rights as a stockholder with respect to any Shares
subject to Option hereunder until said Shares have been issued. Each Option
shall be evidenced by an Award Agreement. Options granted pursuant to the Plan
need not be identical but each Option must contain and be subject to the terms
and conditions set forth below.

 

  (b) Price.

The Administrator will establish the exercise price per Share under each Option,
which, in no event will be less than the Fair Market Value of the Shares on the
date of grant; provided, however, that the exercise price per Share with respect
to an Option that is granted in connection with a merger or other acquisition as
a substitute or replacement award for options held by optionees of the acquired
entity may be less than 100% of the market price of the Shares on the date such
Option is granted if such exercise price is based on a formula set forth in the
terms of the options held by such optionees or in the terms of the agreement
providing for such merger or other acquisition. The exercise price of any Option
may be paid in Shares, cash or a combination thereof, as determined by the
Administrator, including an irrevocable commitment by a broker to pay over such
amount from a sale of the Shares issuable under an Option, the delivery of
previously owned Shares and withholding of Shares otherwise deliverable upon
exercise.

 

  (c) No Repricing without Stockholder Approval.

Other than in connection with a change in the Company’s capitalization (as
described in Section 12), at any time when the exercise price of an Option is
above the Fair Market Value of a Share, the Company shall not, without
stockholder approval, reduce the exercise price of such Option and shall not
exchange such Option for cash or a new Award with a lower (or no) exercise
price.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (d) Provisions Applicable to Options.

The date on which Options become exercisable shall be determined at the sole
discretion of the Administrator and set forth in an Award Agreement. For Awards
made on or after June 9, 2015, except as next described, the vesting and/or
exercise of (i) any Option that is based solely upon performance criteria and
level of achievement versus such criteria shall be subject to a performance
period of not less than twelve (12) months, and (ii) any Option under which
vesting or exercise is based solely upon continued employment and/or the passage
of time may not vest or be exercised in full prior to thirty-six (36) months
following the date of grant of such Option, if such Option is awarded to a
Participant who is not a Nonemployee Director, and prior to twelve (12) months
following the date of grant of such Option, if such Option is awarded to a
Nonemployee Director. Notwithstanding the preceding, the Administrator may
provide for the vesting and/or exercisability under any such Option in the event
of the Participant’s death or Total and Permanent Disablement, in connection
with a change of control of the Company, or, with respect to an Option granted
twelve (12) months or more before the date of a Termination of Employment of the
Participant, in connection with such Termination of Employment. Furthermore, in
applying the thirty-six (36) month minimum vesting rule under this Section 6(d),
such vesting and/or exercise may be subject to pro-rata vesting over such
thirty-six (36) month period following a one (1) year minimum vesting period.
Unless provided otherwise in the applicable Award Agreement, to the extent that
the Administrator determines that an approved leave of absence or employment on
a less than full-time basis is not a Termination of Employment or for Awards
made on or after July 26, 2011, that the Participant is employed on a less than
full-time basis, the vesting period and/or exercisability of an Option shall be
adjusted by the Administrator during or to reflect the effects of any period
during which the Participant is on an approved leave of absence or is employed
on a less than full-time basis.

 

  (e) Term of Options and Termination of Employment:

The Administrator shall establish the term of each Option, which in no case
shall exceed a maximum term of seven (7) years from the date of grant. Unless an
Option earlier expires upon the expiration date established pursuant to the
foregoing sentence, upon the Participant’s Termination of Employment, his or her
rights to exercise an Option then held shall be only as follows, unless the
Administrator specifies otherwise:

 

  (1) Death.

Upon the death of a Participant while in the employ of the Company or any
Subsidiary or while serving as a member of the Board, all of the Participant’s
Options then held shall be exercisable by his or her estate, heir or beneficiary
at any time during the one (1) year period commencing on the date of death. Any
and all of the deceased Participant’s Options that are not exercised during the
one (1) year commencing on the date of death shall terminate as of the end of
such one (1) year period.

If a Participant should die within ninety (90) days of his or her Termination of
Employment with the Company and its Subsidiaries, an Option shall be exercisable
by his or her estate, heir or beneficiary at any time during the one (1) year
period commencing on the date of

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

termination, but only to the extent of the number of Shares as to which such
Option was exercisable as of the date of such termination. Any and all of the
deceased Participant’s Options that are not exercised during the one (1) year
period commencing on the date of termination shall terminate as of the end of
such one (1) year period. A Participant’s estate shall mean his or her legal
representative or other person who so acquires the right to exercise the Option
by bequest or inheritance or by reason of the death of the Participant.

 

  (2) Total and Permanent Disablement.

Upon Termination of Employment as a result of the Total and Permanent
Disablement of any Participant, all of the Participant’s Options then held shall
be exercisable during the one (1) year period commencing on the date of
termination. Any and all Options that are not exercised during the one (1) year
period commencing on the date of termination shall terminate as of the end of
such one (1) year period.

 

  (3) Retirement.

Upon Retirement of a Participant, the Participant’s Options then held shall be
exercisable during the one (1) year period commencing on the date of Retirement.
The number of Shares with respect to which the Options shall be exercisable
shall equal the total number of Shares that were exercisable under the
Participant’s Option on the date of his or her Retirement. Any and all Options
that are not exercised during the one (1) year period commencing on the date of
termination shall terminate as of the end of such one (1) year period.

 

  (4) Other Reasons.

Upon the date of a Participant’s Termination of Employment for any reason other
than those stated above in Sections 6(e)(1), 6(e)(2) and 6(e)(3) or as described
in Section 15, (A) to the extent that any Option is not exercisable as of such
termination date, such portion of the Option shall remain unexercisable and
shall terminate as of such date, and (B) to the extent that any Option is
exercisable as of such termination date, such portion of the Option shall expire
on the earlier of (i) ninety (90) days following such date and (ii) the
expiration date of such Option.

 

  (f) Incentive Stock Options.

Notwithstanding anything to the contrary in this Section 6, in the case of the
grant of an Option intending to qualify as an Incentive Stock Option: (i) if the
Participant owns stock possessing more than 10 percent of the combined voting
power of all classes of stock of the Company, the exercise price of such Option
must be at least 110 percent of the Fair Market Value of the Shares on the date
of grant and the Option must expire within a period of not more than five
(5) years from the date of grant, and (ii) Termination of Employment will occur
when the person to whom an Award was granted ceases to be an employee (as
determined in accordance with Section 3401(c) of the Code and the regulations
promulgated thereunder) of the Company and its Subsidiaries. Notwithstanding
anything in this Section 6 to the contrary, Options designated as Incentive
Stock Options shall not be eligible for treatment under the Code as Incentive
Stock Options (and will be deemed to be Nonqualified Stock Options) to the
extent

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

that either (a) the aggregate Fair Market Value of Shares (determined as of the
time of grant) with respect to which such Options are exercisable for the first
time by the Participant during any calendar year (under all plans of the Company
and any Subsidiary) exceeds $100,000, taking Options into account in the order
in which they were granted, or (b) such Options otherwise remain exercisable but
are not exercised within three (3) months of Termination of Employment (or such
other period of time provided in Section 422 of the Code).

 

7. Stock Appreciation Rights

Stock Appreciation Rights may be granted to Participants from time to time
either in tandem with or as a component of other Awards granted under the Plan
(“tandem SARs”) or not in conjunction with other Awards (“freestanding SARs”)
and may, but need not, relate to a specific Option granted under Section 6. The
provisions of Stock Appreciation Rights need not be the same with respect to
each grant or each recipient. Any Stock Appreciation Right granted in tandem
with an Award may be granted at the same time such Award is granted or at any
time thereafter before exercise or expiration of such Award. All freestanding
SARs shall be granted subject to the same terms and conditions applicable to
Options as set forth in Section 6 (including the minimum vesting provisions of
Section 6(d)) and all tandem SARs shall have the same exercise price, vesting,
exercisability, forfeiture and termination provisions as the Award to which they
relate. Subject to the provisions of Section 6 and the immediately preceding
sentence, the Administrator may impose such other conditions or restrictions on
any Stock Appreciation Right as it shall deem appropriate. Stock Appreciation
Rights may be settled in Shares, cash or a combination thereof, as determined by
the Administrator and set forth in the applicable Award Agreement. Other than in
connection with a change in the Company’s capitalization (as described in
Section 12), at any time when the exercise price of a Stock Appreciation Right
is above the Fair Market Value of a Share, the Company shall not, without
stockholder approval, reduce the exercise price of such Stock Appreciation Right
and shall not exchange such Stock Appreciation Right for cash or a new Award
with a lower (or no) exercise price.

 

8. Restricted Stock and Restricted Stock Units

 

  (a) Restricted Stock and Restricted Stock Unit Awards.

Restricted Stock and Restricted Stock Units may be granted at any time and from
time to time prior to the termination of the Plan to Participants as determined
by the Administrator. Restricted Stock is an award or issuance of Shares the
grant, issuance, retention, vesting and/or transferability of which is subject
during specified periods of time to such conditions (including continued
employment or performance conditions) and terms as the Administrator deems
appropriate. Restricted Stock Units are Awards denominated in units of Shares
under which the issuance of Shares or cash is subject to such conditions
(including continued employment or performance conditions) and terms as the
Administrator deems appropriate. Each grant of Restricted Stock and Restricted
Stock Units shall be evidenced by an Award Agreement. Unless determined
otherwise by the Administrator, each Restricted Stock Unit will be equal to one
Share and will entitle a Participant to either the issuance of Shares or payment
of an amount of cash determined with reference to the value of Shares. To the
extent determined by the Administrator, Restricted Stock and Restricted Stock
Units may be satisfied or settled in Shares,

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

cash or a combination thereof. Restricted Stock and Restricted Stock Units
granted pursuant to the Plan need not be identical but each grant of Restricted
Stock and Restricted Stock Units must contain and be subject to the terms and
conditions set forth below.

 

  (b) Contents of Agreement.

Each Award Agreement shall contain provisions regarding (i) the number of Shares
or Restricted Stock Units subject to such Award or a formula for determining
such number, (ii) the purchase price of the Shares, if any, and the means of
payment, (iii) the performance criteria, if any, and level of achievement versus
these criteria that shall determine the number of Shares or Restricted Stock
Units granted, issued, retainable and/or vested, (iv) such terms and conditions
on the grant, issuance, vesting and/or forfeiture of the Shares or Restricted
Stock Units as may be determined from time to time by the Administrator, (v) the
term of the performance period, if any, as to which performance will be measured
for determining the number of such Shares or Restricted Stock Units, and
(vi) restrictions on the transferability of the Shares or Restricted Stock
Units. Shares issued under a Restricted Stock Award may be issued in the name of
the Participant and held by the Participant or held by the Company, in each case
as the Administrator may provide.

 

  (c) Vesting and Performance Criteria.

The grant, issuance, retention, vesting and/or settlement of shares of
Restricted Stock and Restricted Stock Units will occur when and in such
installments as the Administrator determines or under criteria the Administrator
establishes, which may include Qualifying Performance Criteria. Except as next
described, (i) the grant, issuance, retention, vesting and/or settlement of
Shares under any such Award that is based solely upon performance criteria and
level of achievement versus such criteria shall be subject to a performance
period of not less than twelve (12) months, and (ii) the grant, issuance,
retention, vesting and/or settlement of any Restricted Stock or Restricted Stock
Unit Award that is based solely upon continued employment and/or the passage of
time may not vest or be settled in full prior to thirty-six (36) months
following its date of grant, if such Award is granted to a Participant who is
not a Nonemployee Director, and prior to twelve (12) months following its date
of grant, if such Award is granted to a Nonemployee Director. Notwithstanding
the preceding, the Administrator may provide for the satisfaction and/or lapse
of all conditions under any such Award in the event of the Participant’s death
or Total and Permanent Disablement, in connection with a change of control of
the Company, or, with respect to any such Award granted twelve (12) months or
more before the date of a Termination of Employment of the Participant, in
connection with such Termination of Employment, and the Administrator may
provide that any such restriction or limitation will not apply in the case of a
Restricted Stock or Restricted Stock Unit Award that is issued in payment or
settlement of compensation that has been earned by the Participant. Furthermore,
in applying the thirty-six (36) month minimum vesting rule under this
Section 8(c), such grant, issuance, retention, vesting and/or settlement may be
subject to pro-rata vesting over such thirty-six (36) month period following a
one (1) year minimum vesting period. Notwithstanding anything in this Plan to
the contrary, the performance criteria for any Restricted Stock or Restricted
Stock Unit that is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code will be a measure based on one or
more Qualifying Performance Criteria selected by the Administrator and specified
when the Award is granted.

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (d) Discretionary Adjustments and Limits.

Subject to the limits imposed under Section 162(m) of the Code for Awards that
are intended to qualify as “performance-based compensation,” notwithstanding the
satisfaction of any performance goals, the number of Shares granted, issued,
retainable and/or vested under an Award of Restricted Stock or Restricted Stock
Units on account of either financial performance or personal performance
evaluations may, to the extent specified in the Award Agreement, be reduced, but
not increased, by the Administrator on the basis of such further considerations
as the Administrator shall determine.

 

  (e) Voting Rights.

Unless otherwise determined by the Administrator, Participants holding shares of
Restricted Stock granted hereunder may exercise full voting rights with respect
to those shares during the period of restriction. Participants shall have no
voting rights with respect to Shares underlying Restricted Stock Units unless
and until such Shares are reflected as issued and outstanding shares on the
Company’s stock ledger.

 

  (f) Dividends and Distributions.

Participants in whose name Restricted Stock is granted shall be entitled to
receive all dividends and other distributions paid with respect to those Shares,
unless determined otherwise by the Administrator. The Administrator will
determine whether any such dividends or distributions will be automatically
reinvested in additional shares of Restricted Stock and subject to the same
restrictions on transferability as the Restricted Stock with respect to which
they were distributed or whether such dividends or distributions will be paid in
cash. Shares underlying Restricted Stock Units shall be entitled to dividends or
dividend equivalents only to the extent provided by the Administrator. Dividends
paid on Restricted Stock which vests or is earned based upon the achievement of
performance criteria shall not vest unless such performance criteria for such
Restricted Stock are achieved, and if such performance goals are not achieved,
the Participant granted such Restricted Stock shall promptly forfeit and repay
to the Company such dividend payments. Dividend equivalents granted as a
component of another Award, which vests or is earned based upon the achievement
of performance criteria, shall not vest unless such performance criteria for
such underlying Award are achieved.

 

9. Incentive Bonuses

 

  (a) General.

Each Incentive Bonus Award will confer upon the Participant the opportunity to
earn a future payment tied to the level of achievement with respect to one or
more performance criteria established for a performance period of not less than
one year.

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (b) Incentive Bonus Document.

The terms of any Incentive Bonus will be set forth in an Award Agreement. Each
Award Agreement evidencing an Incentive Bonus shall contain provisions regarding
(i) the target and maximum amount payable to the Participant as an Incentive
Bonus, (ii) the performance criteria and level of achievement versus these
criteria that shall determine the amount of such payment, (iii) the term of the
performance period as to which performance shall be measured for determining the
amount of any payment, (iv) the timing of any payment earned by virtue of
performance, (v) restrictions on the alienation or transfer of the Incentive
Bonus prior to actual payment, (vi) forfeiture provisions and (vii) such further
terms and conditions, in each case not inconsistent with this Plan as may be
determined from time to time by the Administrator.

 

  (c) Performance Criteria.

The Administrator shall establish the performance criteria and level of
achievement versus these criteria that shall determine the target and maximum
amount payable under an Incentive Bonus, which criteria may be based on
financial performance and/or personal performance evaluations. The Administrator
may specify the percentage of the target Incentive Bonus that is intended to
satisfy the requirements for “performance-based compensation” under
Section 162(m) of the Code. Notwithstanding anything to the contrary herein, the
performance criteria for any portion of an Incentive Bonus that is intended by
the Administrator to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code shall be a measure based on one
or more Qualifying Performance Criteria (as defined in Section 13(b)) selected
by the Administrator and specified at the time the Incentive Bonus is granted.
The Administrator shall certify the extent to which any Qualifying Performance
Criteria has been satisfied, and the amount payable as a result thereof, prior
to payment of any Incentive Bonus that is intended to satisfy the requirements
for “performance-based compensation” under Section 162(m) of the Code.

 

  (d) Timing and Form of Payment.

The Administrator shall determine the timing of payment of any Incentive Bonus.
Payment of the amount due under an Incentive Bonus may be made in cash or in
Shares, as determined by the Administrator. The Administrator may provide for
or, subject to such terms and conditions as the Administrator may specify, may
permit a Participant to elect for the payment of any Incentive Bonus to be
deferred to a specified date or event.

 

  (e) Discretionary Adjustments.

Notwithstanding satisfaction of any performance goals, the amount paid under an
Incentive Bonus on account of either financial performance or personal
performance evaluations may, to the extent specified in the Award Agreement, be
reduced, but not increased, by the Administrator on the basis of such further
considerations as the Administrator shall determine.

 

10. Deferral of Gains

The Administrator may, in an Award Agreement or otherwise, provide for the
deferred delivery of Shares upon settlement, vesting or other events with
respect to Restricted Stock or Restricted Stock Units, or in payment or
satisfaction of an Incentive Bonus. Notwithstanding

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

anything herein to the contrary, in no event will any deferral of the delivery
of Shares or any other payment with respect to any Award be allowed if the
Administrator determines, in its sole discretion, that the deferral would result
in the imposition of the additional tax under Section 409A(a)(1)(B) of the Code.
No Award shall provide for deferral of compensation that does not comply with
Section 409A of the Code, unless the Board, at the time of grant, specifically
provides that the Award is not intended to comply with Section 409A of the Code.
The Company shall have no liability to a Participant, or any other party, if an
Award that is intended to be exempt from, or compliant with, Section 409A of the
Code is not so exempt or compliant or for any action taken by the Board.

 

11. Conditions and Restrictions Upon Securities Subject to Awards

The Administrator may provide that the Shares issued upon exercise of an Option
or Stock Appreciation Right or otherwise subject to or issued under an Award
shall be subject to such further agreements, restrictions, conditions or
limitations as the Administrator in its discretion may specify prior to the
exercise of such Option or Stock Appreciation Right or the grant, vesting or
settlement of such Award, including without limitation, conditions on vesting or
transferability, forfeiture or repurchase provisions and method of payment for
the Shares issued upon exercise, vesting or settlement of such Award (including
the actual or constructive surrender of Shares already owned by the Participant)
or payment of taxes arising in connection with an Award. Without limiting the
foregoing, such restrictions may address the timing and manner of any resales by
the Participant or other subsequent transfers by the Participant of any Shares
issued under an Award, including without limitation (i) restrictions under an
insider trading policy or pursuant to applicable law, (ii) restrictions designed
to delay and/or coordinate the timing and manner of sales by Participant and
holders of other Company equity compensation arrangements, (iii) restrictions as
to the use of a specified brokerage firm for such resales or other transfers and
(iv) provisions requiring Shares to be sold on the open market or to the Company
in order to satisfy tax withholding or other obligations.

 

12. Adjustment of and Changes in the Stock

The number and kind of Shares available for issuance under this Plan (including
under any Awards then outstanding), and the number and kind of Shares subject to
the individual limits set forth in Section 5 of this Plan, shall be equitably
adjusted by the Administrator to reflect any reorganization, reclassification,
combination of shares, stock split, reverse stock split, spin-off, dividend or
distribution of securities, property or cash (other than regular, quarterly cash
dividends), or any other event or transaction that affects the number or kind of
Shares of the Company outstanding. Such adjustment may be designed to comply
with Section 424 of the Code or, except as otherwise expressly provided in
Section 5(c) of this Plan, may be designed to treat the Shares available under
the Plan and subject to Awards as if they were all outstanding on the record
date for such event or transaction or to increase the number of such Shares to
reflect a deemed reinvestment in Shares of the amount distributed to the
Company’s securityholders. The terms of any outstanding Award shall also be
equitably adjusted by the Administrator as to price, number or kind of Shares
subject to such Award and other terms to reflect the foregoing events, which
adjustments need not be uniform as between different Awards or different types
of Awards.

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

In the event there shall be any other change in the number or kind of
outstanding Shares, or any stock or other securities into which such Shares
shall have been changed, or for which it shall have been exchanged, by reason of
a change of control, other merger, consolidation or otherwise, then the
Administrator shall determine the appropriate and equitable adjustment to be
effected. In addition, in the event of such change described in this paragraph,
the Administrator may accelerate the time or times at which any Award may be
exercised and may provide for cancellation of such accelerated Awards that are
not exercised within a time prescribed by the Administrator in its sole
discretion.

No right to purchase fractional shares shall result from any adjustment in
Awards pursuant to this Section 12. In case of any such adjustment, the Shares
subject to the Award shall be rounded down to the nearest whole share. The
Company shall notify Participants holding Awards subject to any adjustments
pursuant to this Section 12 of such adjustment, but (whether or not notice is
given) such adjustment shall be effective and binding for all purposes of the
Plan.

 

13. Qualifying Performance-Based Compensation

 

  (a) General.

The Administrator may establish performance criteria and level of achievement
versus such criteria that shall determine the number of Shares to be granted,
retained, vested, issued or issuable under or in settlement of or the amount
payable pursuant to an Award, which criteria may be based on Qualifying
Performance Criteria or other standards of financial performance and/or personal
performance evaluations. In addition, the Administrator may specify that an
Award or a portion of an Award is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code, provided that
the performance criteria for such Award or portion of an Award that is intended
by the Administrator to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code shall be a measure based on one
or more Qualifying Performance Criteria selected by the Administrator and
specified at the time the Award is granted. The Administrator shall certify the
extent to which any Qualifying Performance Criteria has been satisfied, and the
amount payable as a result thereof, prior to payment, settlement or vesting of
any Award that is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code. Notwithstanding satisfaction of
any performance goals, the number of Shares issued under or the amount paid
under an Award may, to the extent specified in the Award Agreement, be reduced,
but not increased, by the Administrator on the basis of such further
considerations as the Administrator in its sole discretion shall determine.

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (b) Qualifying Performance Criteria.

For purposes of this Plan, the term “Qualifying Performance Criteria” shall mean
any one or more of the following performance criteria, or derivations of such
performance criteria, either individually, alternatively or in any combination,
applied to either the Company as a whole or to a business unit or Subsidiary,
either individually, alternatively or in any combination, and measured either
annually or cumulatively over a period of years, on an absolute basis or
relative to a pre-established target, to previous years’ results or to a
designated comparison group, in each case as specified by the Administrator:

 

  •   net earnings or net income;

 

  •   operating earnings or operating income;

 

  •   operating profit or net operating profit;

 

  •   pretax earnings;

 

  •   earnings per share;

 

  •   stock price, including growth measures and total stockholder return;

 

  •   earnings before interest and taxes;

 

  •   earnings before interest, taxes, depreciation, and/or amortization;

 

  •   earnings before interest, taxes, depreciation, and/or amortization as
adjusted to exclude any one or more of the following:

 

  – share-based compensation expense;

 

  – provision for income taxes from continuing operations;

 

  – income from discontinued operations;

 

  – gain on sale of discontinued operations;

 

  – equity in loss of unconsolidated entity;

 

  – gain on cancellation of debt;

 

  – debt extinguishment and related costs;

 

  – restructuring, separation, and/or integration charges and costs;

 

  – reorganization and/or recapitalization charges and costs;

 

  – impairment charges;

 

  – fair value adjustments to acquisition-related earn-out liabilities;

 

  – acquisition and similar transaction charges;

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  – gain or loss related to investments; and

 

  – gain on investment in common stock warrants;

 

  •   sales or revenue targets, whether in general, by type of product or
service, or by type of customer;

 

  •   contract value growth;

 

  •   gross, operating or profit margins;

 

  •   return measures, including return on assets or net assets, capital
(including return on total capital or return on invested capital), investment,
equity, sales, revenue, or operating revenue;

 

  •   cash flow (before or after dividends), including:

 

  – operating cash flow;

 

  – free cash flow, defined as cash flow from operations less capital
expenditures;

 

  – levered free cash flow, defined as free cash flow less interest expense;

 

  – cash flow return on equity; and

 

  – cash flow return on investment;

 

  •   productivity ratios;

 

  •   expense targets;

 

  •   market share;

 

  •   financial ratios as provided in debt agreements of the company and its
subsidiaries;

 

  •   working capital targets;

 

  •   completion of acquisitions of assets, businesses, or companies;

 

  •   completion of divestitures and asset sales;

 

  •   customer satisfaction or customer service;

 

  •   market capitalization;

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  •   economic value added;

 

  •   debt leverage (debt to capital);

 

  •   operating ratio;

 

  •   contract value; or

 

  •   client renewal rate.

To the extent consistent with Section 162(m) of the Code, (A) unless the
Administrator otherwise establishes in writing in connection an Award at the
time the Award is granted, the Administrator shall appropriately adjust any
evaluation of performance under Qualifying Performance Criteria to eliminate the
effects of charges for restructurings, discontinued operations, extraordinary
items and all items of gain, loss or expense determined to be extraordinary or
unusual in nature or related to the disposal of a segment of a business or
related to a change in accounting principle, all as determined in accordance
with standards established by opinion No. 30 of the Accounting Principles Board
(APA Opinion No. 30) or other applicable or successor accounting provisions, as
well as the cumulative effect of accounting changes, in each case as determined
in accordance with generally accepted accounting principles or identified in the
Company’s financial statements or notes to the financial statements, and (B) the
Administrator may appropriately adjust any evaluation of performance under
Qualifying Performance Criteria to exclude any of the following events that
occurs during a performance period: (i) asset write-downs, (ii) litigation or
claims, judgments, or settlements, (iii) acquisitions or divestitures,
(iv) foreign exchange gains and losses, (v) accruals of any amounts for payment
under this Plan or any other compensation arrangement maintained by the Company,
and (vi) the impact of repurchase of shares of stock under share repurchase
programs.

 

14. Transferability

Each Award may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated by a Participant other than by will or the laws of
descent and distribution, and each Option or Stock Appreciation Right shall be
exercisable only by the Participant during his or her lifetime. Notwithstanding
the foregoing, to the extent permitted by the Administrator, the person to whom
an Award is initially granted (the “Grantee”) may transfer an Award to any
“family member” of the Grantee (as such term is defined in Section 1(a)(5) of
the General Instructions to Form S-8 under the Securities Act of 1933, as
amended (“Form S-8”)), to trusts solely for the benefit of such family members
and to partnerships in which such family members and/or trusts are the only
partners; provided that, (i) as a condition thereof, the transferor and the
transferee must execute a written agreement containing such terms as specified
by the Administrator, and (ii) the transfer is pursuant to a gift or a domestic
relations order to the extent permitted under the General Instructions to
Form S-8. Except to the extent specified otherwise in the agreement the
Administrator provides for the Grantee and transferee to execute, all vesting,
exercisability and forfeiture provisions that are conditioned on the Grantee’s
continued employment or service shall continue to be determined with reference
to the Grantee’s employment or service (and not to the status of the transferee)
after any transfer of an Award pursuant to this Section 14, and the
responsibility to pay any taxes in connection with an Award shall remain with
the Grantee notwithstanding any transfer other than by will or intestate
succession.

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

15. Suspension or Termination of Awards

Except as otherwise provided by the Administrator, if at any time (including
after a notice of exercise has been delivered or an award has vested) the Chief
Executive Officer or any other person designated by the Administrator (each such
person, an “Authorized Officer”) reasonably believes that a Participant may have
committed an Act of Misconduct as described in this Section 15, the Authorized
Officer, Administrator or the Board may suspend the Participant’s rights to
exercise any Option, to vest in an Award, and/or to receive payment for or
receive Shares in settlement of an Award pending a determination of whether an
Act of Misconduct has been committed. If the Administrator or an Authorized
Officer determines a Participant has committed an act of embezzlement, fraud,
dishonesty, nonpayment of any obligation owed to the Company or any Subsidiary,
breach of fiduciary duty, violation of Company ethics policy or code of conduct,
or deliberate disregard of the Company or Subsidiary rules resulting in loss,
damage or injury to the Company or any Subsidiary, or if a Participant makes an
unauthorized disclosure of any Company or Subsidiary trade secret or
confidential information, solicits any employee or service provider to leave the
employ or cease providing services to the Company or any Subsidiary, breaches
any intellectual property or assignment of inventions covenant, engages in any
conduct constituting unfair competition, breaches any non-competition agreement,
induces any Company or Subsidiary customer to breach a contract with the Company
or any Subsidiary or to cease doing business with the Company or any Subsidiary,
or induces any principal for whom the Company or any Subsidiary acts as agent to
terminate such agency relationship (any of the foregoing acts, an “Act of
Misconduct”), then except as otherwise provided by the Administrator,
(i) neither the Participant nor his or her estate nor transferee shall be
entitled to exercise any Option or Stock Appreciation Right whatsoever, vest in
or have the restrictions on an Award lapse, or otherwise receive payment of an
Award, (ii) the Participant will forfeit all outstanding Awards and (iii) the
Participant may be required, at the Administrator’s sole discretion, to return
and/or repay to the Company any then unvested Shares previously issued under the
Plan. In making such determination, the Administrator or an Authorized Officer
shall give the Participant an opportunity to appear and present evidence on his
or her behalf at a hearing before the Administrator or its designee or an
opportunity to submit written comments, documents, information and arguments to
be considered by the Administrator. Any dispute by a Participant or other person
as to the determination of the Administrator shall be resolved pursuant to
Section 23 of the Plan.

Any Award granted pursuant to the Plan shall be subject to mandatory repayment
by the Participant to the Company to the extent the Participant is, or in the
future becomes, subject to (a) any Company “clawback” or recoupment policy that
is adopted to comply with the requirements of any applicable law, rule or
regulation, or otherwise, or (b) any law, rule or regulation which imposes
mandatory recoupment, under circumstances set forth in such law, rule or
regulation.

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

16. Compliance with Laws and Regulations

This Plan, the grant, issuance, vesting, exercise and settlement of Awards
thereunder, and the obligation of the Company to sell, issue or deliver Shares
under such Awards, shall be subject to all applicable foreign, federal, state
and local laws, rules and regulations, stock exchange rules and regulations, and
to such approvals by any governmental or regulatory agency as may be required.
The Company shall not be required to register in a Participant’s name or deliver
any Shares prior to the completion of any registration or qualification of such
shares under any foreign, federal, state or local law or any ruling or
regulation of any government body which the Administrator shall determine to be
necessary or advisable. To the extent the Company is unable to or the
Administrator deems it infeasible to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, the Company
and its Subsidiaries shall be relieved of any liability with respect to the
failure to issue or sell such Shares as to which such requisite authority shall
not have been obtained. No Option shall be exercisable and no Shares shall be
issued and/or transferable under any other Award unless a registration statement
with respect to the Shares underlying such Option is effective and current or
the Company has determined that such registration is unnecessary.

In the event an Award is granted to or held by a Participant who is employed or
providing services outside the United States, the Administrator may, in its sole
discretion, modify the provisions of the Plan or of such Award as they pertain
to such individual to comply with applicable foreign law or to recognize
differences in local law, currency or tax policy. The Administrator may also
impose conditions on the grant, issuance, exercise, vesting, settlement or
retention of Awards in order to comply with such foreign law and/or to minimize
the Company’s obligations with respect to tax equalization for Participants
employed outside their home country.

 

17. Withholding

To the extent required by applicable federal, state, local or foreign law, a
Participant shall be required to satisfy, in a manner satisfactory to the
Company, any withholding tax obligations that arise by reason of an Option
exercise, disposition of Shares issued under an Incentive Stock Option, the
vesting of or settlement of an Award, an election pursuant to Section 83(b) of
the Code or otherwise with respect to an Award. To the extent a Participant
makes an election under Section 83(b) of the Code, within ten days of filing
such election with the Internal Revenue Service, the Participant must notify the
Company in writing of such election. The Company and its Subsidiaries shall not
be required to issue Shares, make any payment or recognize the transfer or
disposition of Shares until all such obligations are satisfied. The
Administrator may provide for or permit these obligations to be satisfied
through the mandatory or elective sale of Shares and/or by having the Company
withhold a portion of the Shares that otherwise would be issued to him or her
upon exercise of the Option or the vesting or settlement of an Award, or by
tendering Shares previously acquired.

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

18. Administration of the Plan

 

  (a) Administrator of the Plan.

The Plan shall be administered by the Administrator who shall be the
Compensation Committee of the Board or, in the absence of a Compensation
Committee, the Board itself. Any power of the Administrator may also be
exercised by the Board, except to the extent that the grant or exercise of such
authority would cause any Award or transaction to become subject to (or lose an
exemption under) the short-swing profit recovery provisions of Section 16 of the
Securities Exchange Act of 1934 or cause an Award designated as a Performance
Award not to qualify for treatment as performance-based compensation under
Section 162(m) of the Code. To the extent that any permitted action taken by the
Board conflicts with action taken by the Administrator, the Board action shall
control. To the extent permitted by applicable law, the Compensation Committee
may by resolution authorize one or more officers of the Company to perform any
or all things that the Administrator is authorized and empowered to do or
perform under the Plan, and for all purposes under this Plan, such officer or
officers shall be treated as the Administrator; provided, however, that the
resolution so authorizing such officer or officers shall specify the total
number of Awards (if any) such officer or officers may award pursuant to such
delegated authority, and any such Award shall be subject to the form of Option
agreement theretofore approved by the Compensation Committee. No such officer
shall designate himself or herself as a recipient of any Awards granted under
authority delegated to such officer. The Compensation Committee hereby
designates the Secretary of the Company and the head of the Company’s human
resource function to assist the Administrator in the administration of the Plan
and execute agreements evidencing Awards made under this Plan or other documents
entered into under this Plan on behalf of the Administrator or the Company. In
addition, the Compensation Committee may delegate any or all aspects of the
day-to-day administration of the Plan to one or more officers or employees of
the Company or any Subsidiary, and/or to one or more agents.

 

  (b) Powers of Administrator.

Subject to the express provisions of this Plan, the Administrator shall be
authorized and empowered to do all things that it determines to be necessary or
appropriate in connection with the administration of this Plan, including,
without limitation: (i) to prescribe, amend and rescind rules and regulations
relating to this Plan and to define terms not otherwise defined herein; (ii) to
determine which persons are Participants, to which of such Participants, if any,
Awards shall be granted hereunder and the timing of any such Awards; (iii) to
grant Awards to Participants and determine the terms and conditions thereof,
including the number of Shares subject to Awards and the exercise or purchase
price of such Shares and the circumstances under which Awards become exercisable
or vested or are forfeited or expire, which terms may but need not be
conditioned upon the passage of time, continued employment, the satisfaction of
performance criteria, the occurrence of certain events (including events which
the Board or the Administrator determine constitute a change of control), or
other factors; (iv) to establish and verify the extent of satisfaction of any
performance goals or other conditions applicable to the grant, issuance,
exercisability, vesting and/or ability to retain any Award; (v) to prescribe and
amend the terms of the agreements or other documents evidencing Awards made
under this Plan (which need not be

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

identical) and the terms of or form of any document or notice required to be
delivered to the Company by Participants under this Plan; (vi) to determine the
extent to which adjustments are required pursuant to Section 12; (vii) to
interpret and construe this Plan, any rules and regulations under this Plan and
the terms and conditions of any Award granted hereunder; (viii) to approve
corrections in the documentation or administration of any Award; and (ix) to
make all other determinations deemed necessary or advisable for the
administration of this Plan. The Administrator may, in its sole and absolute
discretion, without amendment to the Plan, (x) extend the post-Termination of
Employment exercisability of previously vested Options and Stock Appreciation
Rights and (y) provide from and after June 9, 2015 for vesting of an Award or
the satisfaction and/or lapse of conditions under an Award in circumstances
other than those referred to in Section 6(d) or Section 8(c) of this Plan, so
long as the number of Shares underlying all such Awards subject to such vesting
or satisfaction and/or lapse of conditions in such other circumstances shall not
exceed the Specified Share Amount.

 

  (c) Determinations by the Administrator.

All decisions, determinations and interpretations by the Administrator regarding
the Plan, any rules and regulations under the Plan and the terms and conditions
of or operation of any Award granted hereunder, shall be final and binding on
all Participants, beneficiaries, heirs, assigns or other persons holding or
claiming rights under the Plan or any Award. The Administrator shall consider
such factors as it deems relevant, in its sole and absolute discretion, to
making such decisions, determinations and interpretations including, without
limitation, the recommendations or advice of any officer or other employee of
the Company and such attorneys, consultants and accountants as it may select.

 

  (d) Subsidiary Awards.

In the case of a grant of an Award to any Participant employed by a Subsidiary,
such grant may, if the Administrator so directs, be implemented by the Company
issuing any subject Shares to the Subsidiary, for such lawful consideration as
the Administrator may determine, upon the condition or understanding that the
Subsidiary will transfer the Shares to the Participant in accordance with the
terms of the Award specified by the Administrator pursuant to the provisions of
the Plan. Notwithstanding any other provision hereof, such Award may be issued
by and in the name of the Subsidiary and shall be deemed granted on such date as
the Administrator shall determine.

 

  (e) Other Committees.

The Board may appoint one or more committees of the Board, each composed of one
or more directors of the Company who need not be Nonemployee Directors, which
may administer the Plan with respect to Participants who are not “officers” as
defined in Rule 16a-1(f) under the Securities Exchange Act of 1934, as amended,
or directors of the Company, may grant Awards under the Plan to such
Participants, and may determine all terms of such Awards, subject to the
requirements of Rule 16b-3 under the Securities Exchange Act of 1934, as
amended, Section 162(m) of the Code and, for so long as the Stock is listed on
The NASDAQ Stock Exchange LLC, the rules of such stock exchange.

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

19. Amendment of the Plan or Awards

The Board may amend, alter or discontinue this Plan and the Administrator may
amend, or alter any agreement or other document evidencing an Award made under
this Plan but, except as provided pursuant to the provisions of Section 12, no
such amendment shall, without the approval of the stockholders of the Company:

(a) increase the maximum number of Shares for which Awards may be granted under
this Plan;

(b) reduce the price at which Options or Stock Appreciation Rights may be
granted below the Fair Market Value as provided for in Sections 6(b) and 7;

(c) reduce the exercise price of outstanding Options or Stock Appreciation
Rights;

(d) extend the term of this Plan;

(e) change the class of persons eligible to be Participants;

(f) otherwise amend the Plan in any manner requiring stockholder approval by law
or under the NASDAQ Global Select Market listing requirements; or

(g) increase the individual maximum limits in Sections 5(c) and 5(d).

No amendment or alteration to the Plan or an Award or Award Agreement shall be
made which would impair the rights of the holder of an Award, without such
holder’s consent, provided that no such consent shall be required if the
Administrator determines in its sole discretion and prior to the date of any
change of control (as defined in the applicable Award Agreement) that such
amendment or alteration either is required or advisable in order for the
Company, the Plan or the Award to satisfy any law or regulation or to meet the
requirements of or avoid adverse financial accounting consequences under any
accounting standard.

 

20. No Liability of Company

The Company and any Subsidiary or affiliate which is in existence or hereafter
comes into existence shall not be liable to a Participant or any other person as
to: (i) the non-issuance or sale of Shares as to which the Company has been
unable to obtain from any regulatory body having jurisdiction the authority
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder; and (ii) any tax consequence expected, but not
realized, by any Participant or other person due to the receipt, exercise or
settlement of any Award granted hereunder.

 

21. Non-Exclusivity of Plan

Neither the adoption of this Plan by the Board nor the submission of this Plan
to the stockholders of the Company for approval shall be construed as creating
any limitations on the power of the Board or the Administrator to adopt such
other incentive arrangements as either

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

may deem desirable, including without limitation, the granting of restricted
stock or stock options otherwise than under this Plan or an arrangement not
intended to qualify under Code Section 162(m), and such arrangements may be
either generally applicable or applicable only in specific cases.

 

22. Governing Law

This Plan and any agreements or other documents hereunder shall be interpreted
and construed in accordance with the laws of the Delaware and applicable federal
law. Any reference in this Plan or in the agreement or other document evidencing
any Awards to a provision of law or to a rule or regulation shall be deemed to
include any successor law, rule or regulation of similar effect or
applicability.

 

23. Arbitration of Disputes

In the event a Participant or other holder of an Award or person claiming a
right under an Award or the Plan believes that a decision by the Administrator
with respect to such person or Award was arbitrary or capricious, the person may
request arbitration with respect to such decision. The review by the arbitrator
shall be limited to determining whether the Participant or other Award holder
has proven that the Administrator’s decision was arbitrary or capricious. This
arbitration shall be the sole and exclusive review permitted of the
Administrator’s decision. Participants, Award holders and persons claiming
rights under an Award or the Plan explicitly waive any right to judicial review.

Notice of demand for arbitration shall be made in writing to the Administrator
within thirty (30) days after the applicable decision by the Administrator. The
arbitrator shall be selected by those members of the Board who are neither
members of the Compensation Committee of the Board nor employees of the Company
or any Subsidiary. If there are no such members of the Board, the arbitrator
shall be selected by the Board. The arbitrator shall be an individual who is an
attorney licensed to practice law in the jurisdiction in which the Company’s
headquarters are then located. Such arbitrator shall be neutral within the
meaning of the Commercial Rules of Dispute Resolution of the American
Arbitration Association; provided, however, that the arbitration shall not be
administered by the American Arbitration Association. Any challenge to the
neutrality of the arbitrator shall be resolved by the arbitrator whose decision
shall be final and conclusive. The arbitration shall be administered and
conducted by the arbitrator pursuant to the Commercial Rules of Dispute
Resolution of the American Arbitration Association. Each side shall bear its own
fees and expenses, including its own attorney’s fees, and each side shall bear
one half of the arbitrator’s fees and expenses. The decision of the arbitrator
on the issue(s) presented for arbitration shall be final and conclusive and may
be enforced in any court of competent jurisdiction.

 

24. No Right to Employment, Reelection or Continued Service

Nothing in this Plan or an Award Agreement shall interfere with or limit in any
way the right of the Company, its Subsidiaries and/or its affiliates to
terminate any Participant’s employment, service on the Board or service for the
Company at any time or for any reason not

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

prohibited by law, nor shall this Plan or an Award itself confer upon any
Participant any right to continue his or her employment or service for any
specified period of time. Neither an Award nor any benefits arising under this
Plan shall constitute an employment contract with the Company, any Subsidiary
and/or its affiliates. Subject to Sections 4 and 19, this Plan and the benefits
hereunder may be terminated at any time in the sole and exclusive discretion of
the Board without giving rise to any liability on the part of the Company, its
Subsidiaries and/or its affiliates.

 

25. Unfunded Plan

The Plan is intended to be an unfunded plan. Participants are and shall at all
times be general creditors of the Company with respect to their Awards. If the
Administrator or the Company chooses to set aside funds in a trust or otherwise
for the payment of Awards under the Plan, such funds shall at all times be
subject to the claims of the creditors of the Company in the event of its
bankruptcy or insolvency.

*     *    *

The Plan was adopted by the Board as of June 22, 2009 and approved by the
stockholders on September 11, 2009. On July 26, 2011, the Board adopted an
amendment to increase the total number of Shares issuable under the Plan, which
became effective upon stockholder approval thereof at the Company’s 2011 annual
meeting of stockholders held on September 13, 2011. On July 19, 2013, the Board
adopted additional amendments to the Plan, which became effective upon
stockholder approval thereof at the Company’s 2013 annual meeting of
stockholders held on September 5, 2013. On April 20, 2015, the Board adopted an
amendment to increase the total number of Shares issuable under the Plan and
certain additional amendments to the Plan, which became effective upon
stockholder approval of the amendment to increase the total number of Shares
issuable under the Plan at the Company’s 2015 annual meeting of stockholders
held on June 9, 2015. On April 17, 2017, the Board adopted an amendment to
increase the total number of Shares issuable under the Plan, which became
effective upon stockholder approval thereof at the Company’s 2017 annual meeting
of stockholders held on May 31, 2017.

 

THE ADVISORY BOARD COMPANY By:   /s/ Evan Farber Name:   Evan Farber Title:  
Chief Legal Officer and Corporate Secretary

 

 

 

 

25